SNEED, Circuit Judge,
concurring in the result:
I concur in the result reached by the opinion of the majority, and I acknowledge the error of my original opinion in this case.
Thus, I agree that the “well pleaded complaint” rule precludes removal of claims based on state law that the defendants assert has been preempted by federal law. I also agree that the plaintiffs have alleged state law claims that may or may not have been preempted by federal law, and that the plaintiffs’ federal claim as pleaded is under the $10,000 jurisdictional amount fixed by 28 U.S.C. § 1337(a).
As Judge Reinhardt’s opinion makes clear, the distinction between the non-removable “well-pleaded complaint” cases and the removable “artful pleading” cases is a difficult one. I am now convinced, however, that under our decisions the plaintiffs are entitled to the benefit of the former doctrine and spared the burden of the latter. The state claims of tortious bad faith in handling the plaintiffs’ damage claim and of intentional infliction of emotional distress are sufficiently distinct from a claim of property damage based on the *653bill of lading to justify refusing to apply the doctrine of the artful pleading cases.
Whether such claims had been preempted, contrary to my initial impression, should be decided by the state court on remand, not by the federal court. I also agree with Judge Reinhardt when he concludes this is an improper case to permit aggregation of the claims to meet the jurisdictional amount required by 28 U.S.C. § 1337(a).
I do not join Judge Reinhardt’s opinion because of relatively minor substantive differences with certain portions of the opinion, and because of its implications with respect to the merits of the defendants’ preemption argument.